Citation Nr: 0114439	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-13 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for eczema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran had active service from February 1986 to July 
1986, and from April 1988 to December 1991.  This matter 
comes before the Board of Veterans Appeals (BVA or Board) on 
appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In a Board decision dated in July 1996, the Board denied 
service connection for eczema.

3.  The evidence associated with the claims file subsequent 
to the July 1996 decision is cumulative and redundant of 
evidence previously of record, and is not so significant that 
it must be considered to decide fairly the merits of the 
claim.


CONCLUSION OF LAW

1.  The July 1996 BVA decision, which denied service 
connection for eczema, was final.  38 U.S.C.A. § 7104(b) 
(West 1991).

2.  New and material evidence to reopen the claim for service 
connection for eczema has not been submitted.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for eczema on the 
basis that he has submitted new and material evidence not 
only sufficient to reopen his claim, but also sufficient to 
grant service connection.  A July 1996 Board decision denied 
service connection for eczema, on the basis that no medical 
evidence was presented which linked the veteran's eczema to 
his period of active service.  That decision was final.  
38 U.S.C.A. § 7104(b) (West 1991).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, (eliminates the concept of a well-grounded claim).

The veteran claims entitlement to service connection for 
eczema, which he contends was incurred from his period of 
active service.  Service connection means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  See generally 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease or disorder 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

As noted earlier, the July 1996 Board decision previously 
denied the veteran's claim for service connection for eczema.  
The Board's reasoning was based on the fact that according to 
the medical evidence of record, the veteran's eczema was not 
manifest during active service, and was first clinically 
shown approximately eleven months following seperation from 
service.  Moreover, no medical evidence was presented that 
established a causal or etiological relationship between the 
veteran's current eczema, and his active service.
 
The Board has thoroughly reviewed the evidence associated 
with the veteran's claims file following the July 1996 Board 
decision, but finds that new and material evidence has not 
been submitted to reopen the veteran's claim.  The evidence 
associated with the claims file after the July 1996 BVA 
decision includes VA outpatient treatment records from the VA 
medical center in St. Louis, dated approximately from January 
1992 to April 1999.  Several of those records are duplicative 
of records already in the file at the time of the July 1996 
Board decision.  Additionally, many of the records pertain to 
treatment for conditions other than eczema.  There are, 
however, new records reflecting current treatment for eczema.  
Nevertheless, as the record contained evidence of treatment 
for eczema at the time of the July 1996 Board decision, those 
records are essentially cumulative of evidence already of 
record.  Significantly, none of the new evidence contains a 
medical opinion or other evidence that establishes a possible 
relationship between any current skin disorder and an 
incident of the veteran's active service.  The Board 
acknowledges the examiner's notation in the April 1999 VA 
record that "eczema may be aggravated by extremely dry 
environments such as deserts or by exposure to chemicals."  
However, that statement refers to aggravating factors for 
eczema, but does not indicate that the veteran's eczema had 
its onset during his active service, or was even present 
during active service. 

In short, the Board finds that while some of the evidence 
associated with the veteran's claims file following the July 
1996 BVA decision is new, in that it was not previously 
physically of record, it is not material to the veteran's 
claim.  The evidence considered by the Board's July 1996 
decision established that the veteran currently suffers from 
eczema; however there was no evidence tending to show either 
that the veteran had eczema during service or that any 
current eczema began while the veteran was in service.  The 
record still does not contain such evidence.  The additional 
evidence simply demonstrates that the veteran currently has 
eczema that requires treatment, but there is no opinion that 
his eczema is related to his active service. 

The veteran clearly believes that his eczema is related to 
his active service.  However, the Board may only consider 
independent medical evidence of record to support its 
findings and cannot render its own medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Moreover, 
the veteran's contentions alone do not constitute competent 
medical opinions as he is a lay person with no medical 
training or expertise.  As such, his statements and 
contentions are not "material" evidence, and they may not 
serve as a basis to reopen the veteran's claim.  See Moray v. 
Brown, 5 Vet. App. 211 (1993).  In the present case, there is 
simply no medical evidence supporting the veteran's 
contentions.

Based on the foregoing, the Board finds that the additional 
evidence, by itself or in connection with the evidence 
previously submitted, is not so significant that it must be 
considered to fairly decide the merits of the claim.  
Therefore, the Board concludes that no new and material 
evidence has been submitted to reopen the previously 
disallowed claim, and the appeal is denied.

Finally, the Board notes that during the pendency of this 
appeal there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  While the VCAA does not serve as a basis to reopen a 
claim (unless new and material evidence is presented), the 
law does include an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The Board finds the above discussion 
sufficient to notify the veteran as to the type of evidence 
needed to reopen and substantiate his claim for service 
connection for eczema.  In that regard, he must present 
medical evidence that he currently has eczema, and that his 
disorder is causally or etiologically related to his active 
service.  


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
eczema, the appeal is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

 

